DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 08/11/2022.  Claims 1-12 and 14 are examined.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Regarding Claim 14:
The recitation “a distal perforated connecting plate the first series” (l. 10) is believed to be in error for – a distal perforated connecting plate, the first series –.
The recitation “distal perforated connecting plate, second series” (l. 19) is believed to be in error for – distal perforated connecting plate, the second series –.
The recitation “the first outlets of said outer annular cassette of the first series of straight tubes” (ll. 23-25) is believed to be in error for – the first outlets of the first series of straight tubes of said outer annular cassette –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hemsworth 3267673 in view of Bugler 2012/0012292.
Regarding Claim 1, Hemsworth teaches a turbo engine (seen in Fig. 1) comprising:  
a compressor 12 discharging compressed gases into a heat exchanger 10 through a first annular connection 45,39,48 (Figs. 1-2),
an annular combustion chamber 13, receiving the gases from said heat exchanger 10 through a second annular connection 47,40,46 (Figs. 1-2) ,
a turbine 14,16 discharging hot gases from the annular combustion chamber 13 (Fig. 2),
the heat exchanger 10 having an annular shape (seen in Fig. 1), formed by an independent tube assembly 31 assembled by holding means 30 (Figs. 1-2), and having a cylindrical cavity opening [a] into a turbine outlet 22 (Annotated Fig. 2, below), 
the tube assembly 31 being housed in said cylindrical cavity 23 (seen in Figs. 1-2), wherein said heat exchanger 10 comprises two coaxial annular cassettes [b], [c] (Annotated Figs. 1 & 3, below):

    PNG
    media_image1.png
    855
    1243
    media_image1.png
    Greyscale

Figure A:  Annotated Figs. 1 & 3  of Hemsworth (US 3267673)
a) an outer annular cassette [b] formed by a plurality of a first series of straight tubes 31, each straight tube 31 of the plurality of the first series of straight tubes 31 extending between a proximal perforated connecting plate [d] (d represents perforated wall 30) and a distal perforated connecting plate [e] (e represents perforated wall 30) (Annotated Fig. 1, below),
said outer annular cassette [b] communicating with said first annular connection 45,39,48 of the compressor 12 (Fig. 1),   
b) an inner annular cassette [c], coaxial with said outer annular cassette [b], formed by a plurality of a second series of straight tubes 31, each straight tube 31 of the plurality of the second series of straight tubes 31 extending between said proximal perforated connecting plate [d] (d represents perforated wall 30) and said distal perforated connecting plate [e] (e represents perforated wall 30) (Annotated Fig. 1, below),
said inner annular cassette [c] communicating with said second annular connection 47,40,46 of the annular combustion chamber 13 (Annotated Fig. 1, below), 
c) an annular closing structure [g] determining: an outer annular cavity [h] communicating with said outer annular cassette [b] and an inner annular cavity [k], coaxial with the outer annular cavity [h], opening into said inner annular cassette [c] (Annotated Figs 1-2, below). 

    PNG
    media_image2.png
    452
    848
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 1 of Hemsworth (US 3267673)

    PNG
    media_image3.png
    322
    872
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 2 of Hemsworth (US 3267673)
Hemsworth does not teach a plurality of a first series of straight tubes, each straight tube of the plurality of the first series of straight tubes extending between a proximal perforated connecting plate and a distal perforated connecting plate, said first series of straight tubes having first inlets and first outlets; a plurality of a second series of straight tubes, each straight tube of the plurality of the second series of straight tubes extending between said proximal perforated connecting plate and said distal perforated connecting plate, said second series of straight tubes having second inlets and second outlets; an annular closing structure determining: an outer annular cavity communicating with the first outlets of the first series of straight tubes; an inner annular cavity, coaxial with the outer annular cavity, opening into the second inlets of the second series of straight tubes, and the annular closing structure is configured to mix the gases within the outer annular cavity flowing from the first outlets of the first series of straight tubes to the inner annular cavity flowing into the second inlets of the second series of straight tubes of said inner annular cassette.
Bugler teaches a heat exchanger 10 and
a plurality of a first series of straight tubes 10 (tubes 10 marked by arrow going to the right from 32 to 33A), each straight tube 10 of the plurality of the first series of straight tubes 10 extending between a proximal perforated connecting plate [A] (implicit at section 32 that there are holes through which the tubes 10 go through) and a distal perforated connecting plate [B] (implicit at section 33A that there are holes through which the tubes 10 go through), said first series of straight tubes 10 having first inlets [C] and first outlets [D] ([0050]; Annotated Fig. 6B, below); 
a plurality of a second series of straight tubes 10 (tubes 10 marked by arrow going to the left from 33A to 32), each straight tube 10 of the plurality of the second series of straight tubes 10 extending between said proximal perforated connecting plate [A] and said distal perforated connecting plate [B], said second series of straight tubes 10 having second inlets [E] and second outlets [F] ([0050]; Annotated Fig. 6B, below); 
an annular closing structure 33A determining: an outer annular cavity [G] communicating with the first outlets [D] of the first series of straight tubes 10 ([0050]; Annotated Fig. 6B, below) ; 
an inner annular cavity [H], coaxial with the outer annular cavity [G], opening into the second inlets [E] of the second series of straight tubes 10 ([0050]; Annotated Fig. 6B, below).

    PNG
    media_image4.png
    375
    523
    media_image4.png
    Greyscale

Figure D:  Annotated Fig. 6B of Bugler (US 2012/0012292)
Bugler further teaches that plurality of straight tubes 10 that have a U-shape turn (seen in Fig. 6A) and that plurality of straight tubes 10 that have inlets and outlets opening up into an annular closing structure 33A (seen in Fig. 6B) are equivalent (alternative embodiments) that can be used as part of a heat exchanger 10 ([0049-50]; Figs. 6A-6B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of the first and second series of straight tubes 31 of Hemsworth, with Bugler’s plurality of first and second series of straight tubes 10 that extend between the proximal perforated connecting plate [d] and the distal perforated connecting plate [e], each series of straight tubes having inlets and outlets in communication with an annular closing structure 33A, because plurality of straight tubes 10 that have inlets and outlets opening up into an annular closing structure 33A and the plurality of straight tubes that have a U-shape turn are equivalents for evaporative heat exchangers.
Hemsworth in view of Bugler does not teach the annular closing structure is configured to mix the gases within the outer annular cavity flowing from the first outlets of the first series of straight tubes to the inner annular cavity flowing into the second inlets of the second series of straight tubes of said inner annular cassette.
The recitation “the annular closing structure is configured to mix the gases within the outer annular cavity flowing from the first outlets of the first series of straight tubes to the inner annular cavity flowing into the second inlets of the second series of straight tubes of said inner annular cassette” is directed to an intended use of the annular closing structure.  
Hemsworth in view of Bugler teaches a heat exchanger 10 comprising two coaxial annular cassettes [b], [c] with each having a respective plurality of the first and second series of straight tubes 10, and an annular closing structure [g] with an outer annular cavity [h] and an inner annular cavity [k].  The annular closing structure [g] communicating with Bugler’s first outlets [D] of the first series of straight tubes 10 and second inlets [E] of the second series of straight tubes 10.  The annular closing structure [g] is capable of mixing the gases within the outer annular cavity flowing from the first outlets of the first series of straight tubes to the inner annular cavity flowing into the second inlets of the second series of straight tubes of said inner annular cassette, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II. In this case, the applied prior art is identical to the claimed structure and is capable of operating as claimed and discussed above. 
Regarding Claim 2, Hemsworth in view of Bugler teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches
said first annular connection 45,39,48 of the compressor 12 includes at least one cylindrical bellows 49 (Figs. 1-2).
Regarding Claim 9, Hemsworth in view of Bugler teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches
the axis (seen in Fig. 2) of the turbine 14,16 directly drives a power shaft 15,17 respectively (Fig. 2).
Regarding Claim 14, Hemsworth teaches a heat exchanger 10 having an annular shape (seen in Fig. 1), formed by an independent tube assembly 31 assembled by holding means 30 (Figs. 1-2) and housed in said cylindrical cavity 23 (seen in Figs. 1-2), comprising: 
two coaxial annular cassettes [b], [c] (Annotated Figs. 1 & 3, below)
 
    PNG
    media_image1.png
    855
    1243
    media_image1.png
    Greyscale

Figure A:  Annotated Figs. 1 & 3  of Hemsworth (US 3267673)
a) an outer annular cassette [b] formed by a plurality of a first series of straight tubes 31, each straight tube 31 of the plurality of the first series of straight tubes 31 extending between a proximal perforated connecting plate [d] (d represents perforated wall 30) and a distal perforated connecting plate [e] 31 (e represents perforated wall 30) (Annotated Fig. 1, below),
said outer annular cassette [b] communicating being in communication with an annular connection 45,39,48 (Fig. 1), 
b) an inner annular cassette [c], coaxial with said outer annular cassette [b], formed by a plurality of a second series of straight tubes 31, each straight tube 31 of the plurality of the second series of straight tubes 31 extending between said proximal perforated connecting plate [d] (d represents perforated wall 30) and said distal perforated connecting plate [e] (e represents perforated wall 30) (Annotated Fig. 1, below),
said inner annular cassette [c] communicating with said annular connection 47,40,46 (Annotated Fig. 1, below), and 
an annular closing structure [g] determining an outer annular cavity and an inner annular cavity [k], coaxial with the outer annular cavity [h] (Annotated Figs 1-2, below).

    PNG
    media_image2.png
    452
    848
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 1 of Hemsworth (US 3267673)

    PNG
    media_image3.png
    322
    872
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 2 of Hemsworth (US 3267673)
Hemsworth does not teach a plurality of a first series of straight tubes, each straight tube of the plurality of the first series of straight tubes extending between a proximal perforated connecting plate and a distal perforated connecting plate, said first series of straight tubes having first inlets and first outlets; a plurality of a second series of straight tubes, each straight tube of the plurality of the second series of straight tubes extending between said proximal perforated connecting plate and said distal perforated connecting plate, second series of straight tubes having second inlets and second outlets; and an annular closing structure determining an outer annular cavity into which gases exit from the first outlets of said outer annular cassette of the first series of straight tubes open to be deflected and mix on a bottom towards an inner annularPage 5 of 819-196 Pre. Amdt. Dated May 22, 2019cavity, coaxial with the outer annular cavity, opening to flow into the second inlets of the second series of straight tubes of said inner annular cassette.
Bugler teaches a heat exchanger 10 and
a plurality of a first series of straight tubes 10 (tubes 10 marked by arrow going to the right from 32 to 33A), each straight tube 10 of the plurality of the first series of straight tubes 10 extending between a proximal perforated connecting plate [A] (implicit at section 32 that there are holes through which the tubes 10 go through) and a distal perforated connecting plate [B] (implicit at section 33A that there are holes through which the tubes 10 go through), said first series of straight tubes 10 having first inlets [C] and first outlets [D] ([0050]; Annotated Fig. 6B, below); 
a plurality of a second series of straight tubes 10 (tubes 10 marked by arrow going to the left from 33A to 32), each straight tube 10 of the plurality of the second series of straight tubes 10 extending between said proximal perforated connecting plate [A] and said distal perforated connecting plate [B], second series of straight tubes 10 having second inlets [E] and second outlets [F] ([0050]; Annotated Fig. 6B, below); 
an annular closing structure 33A determining an outer annular cavity [G] into which gases (implicit) exit from the first outlets [D] of the first series of straight tubes 10 open to be deflected and mix (implicit) on a bottom towards an inner annularPage 5 of 819-196 Pre. Amdt. Dated May 22, 2019cavity [H], coaxial with the outer annular cavity [G], opening to flow into the second inlets [E] of the second series of straight tubes 10 ([0050]; Annotated Fig. 6B, below). 

    PNG
    media_image4.png
    375
    523
    media_image4.png
    Greyscale

Figure D:  Annotated Fig. 6B of Bugler (US 2012/0012292)
Bugler further teaches that plurality of straight tubes 10 that have a U-shape turn (seen in Fig. 6A) and that plurality of straight tubes 10 that have inlets and outlets opening up into an annular closing structure 33A (seen in Fig. 6B) are equivalent (alternative embodiments) that can be used as part of a heat exchanger 10 ([0049-50]; Figs. 6A-6B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of the first and second series of straight tubes 31 of Hemsworth, with Bugler’s plurality of the first and second series of straight tubes 10 that extend between the proximal perforated connecting plate [d] and the distal perforated connecting plate [e], each series of straight tubes having inlets and outlets in communication with an annular closing structure 33A, for the same reason as discussed in rejection of claim 1 above.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hemsworth in view of Bugler, as applied to claim 1, and further in view of Darragh 4697633 and Wohrl 4750327.
Regarding Claim 3, Hemsworth in view of Bugler teaches the invention as claimed and as discussed above for claim 1. However, Hemsworth in view of Bugler does not teach said second annular connection of the annular combustion chamber includes at least one cylindrical bellows.
Darragh teaches
said second annular connection 27 of the annular combustion chamber 16 includes at least one cylindrical bellows 28 (Col. 3, ll. 15-21 and 30-36; Fig. 1).
Wohrl teaches use of metal bellows 9 placed on pipes near connections in order to minimize stresses due to differential thermal effects (Col. 2, ll. 31-46; Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify second annular connection 47,40,46 of Hemsworth in view of Bugler, with Darragh’s second annular connection 27 of the annular combustion chamber 16 that includes at least one cylindrical bellows 28, in order to minimize stresses due to differential thermal effects (Wohrl; Col. 2, ll. 31-46).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hemsworth in view of Bugler, as applied to claim 1, and further in view of Maier 5243815 and Wohrl.
Regarding Claim 4, Hemsworth in view of Bugler teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches 
integral third annular connection (at [t] seen in annotated Fig. 2 below) between the outer annular cassette [b] and said annular closing structure [g] (Annotated Fig. 2, below).

    PNG
    media_image3.png
    322
    872
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 2 of Hemsworth (US 3267673)
Hemsworth in view of Bugler does not teach a third annular connection between the first tube bundle and said annular closing structure comprises at least one cylindrical bellows.
Maier teaches an annular connection 14 between a gas turbine engine 1 and a heat exchanger heat exchanger 2 comprises at least one cylindrical bellows 15 (Col. 4, ll. 18-31; Figs. 1-3).    
Wohrl teaches use of metal bellows 9 placed on pipes near connections in order to minimize stresses due to differential thermal effects (Col. 2, ll. 31-46; Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integral third annular connection (at [t]) between the outer annular cassette [b] and said annular closing structure [g] of Hemsworth, by making the connection separable and then incorporate Maier’s annular connection 14 that comprises at least one cylindrical bellows 15, between the outer annular cassette [b] and said annular closing structure [g] of Hemsworth in view of Bugler, in order to in order to minimize stresses due to differential thermal effects (Wohrl; Col. 2, ll. 31-46), because it has been held that making separable is an obvious extension of prior art teachings, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP § 2144.04 V C.  Note that the annular connection comprising at least one cylindrical bellows, as taught by Maier and Wohrl, is applied for its stated and intended use of minimizing stresses due to thermal effects, and not its location in the prior art.
Regarding Claim 5, Hemsworth in view of Bugler teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches 
integral fourth annular connection (at [s] seen in annotated Fig. 2 below) between said annular closing structure [g] and the inner annular cassette [c] (Annotated Fig. 2, below).

    PNG
    media_image3.png
    322
    872
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 2 of Hemsworth (US 3267673)
Hemsworth in view of Bugler does not teach a fourth annular connection between said annular closing structure and the second tube bundle comprises at least one cylindrical bellows.
Maier teaches an annular connection 14 between a gas turbine engine 1 and a heat exchanger heat exchanger 2 comprises at least one cylindrical bellows 15 (Col. 4, ll. 18-31; Figs. 1-3).  Wohrl teaches use of metal bellows 9 placed on pipes near connections in order to minimize stresses due to differential thermal effects (Col. 2, ll. 31-46; Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integral fourth annular connection (at [s]) between said annular closing structure [g] and the inner annular cassette [c] of Hemsworth, by making the connection separable and then incorporate Maier’s annular connection 14 that comprises at least one cylindrical bellows 15, between said annular closing structure [g] and the inner annular cassette [c] of Hemsworth in view of Bugler, for the same reason as discussed in rejection of claim 4 above.
Regarding Claim 6, Hemsworth in view of Bugler teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches 
integral annular connection (at points [t],[s] seen in annotated Fig. 2 below) between the outer annular cassette [b], said annular closing structure [g], and the inner annular cassette [c] (Annotated Fig. 2, below).

    PNG
    media_image3.png
    322
    872
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 2 of Hemsworth (US 3267673)
Hemsworth in view of Bugler does not teach comprising a system of sealed and axially deformable connections allowing the thermal expansion of the tubes of the outer annular cassette and the tubes of the inner annular cassette of the heat exchanger to occur freely. 
Maier teaches an annular connection 14 between a gas turbine engine 1 and a heat exchanger 2 comprising two cylindrical bellows 15 at each end of the annular connection 14 (Col. 4, ll. 18-31; Figs. 1-3).  
Wohrl teaches use of metal bellows 9 placed on pipes near connections in order to minimize stresses due to differential thermal effects (Col. 2, ll. 31-46; Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integral annular connection (at [t]) between the outer annular cassette [b] and said annular closing structure [g], and connection (at [s]) between said annular closing structure [g] and the inner annular cassette [c] of Hemsworth in view of Bugler, by making the connection separable and then incorporate Maier’s annular connection 14 that comprises two cylindrical bellows 15 at each end of the annular connection 14, for the same reason as discussed in rejection of claim 4 above.
Therefore, Hemsworth in view of Bugler, Maier and Wohrl, comprises a system of sealed and axially deformable connections (at points [t],[s] seen in annotated Fig. 2 above) that allows the thermal expansion of the tubes 31 of the outer annular cassette [b] and the tubes 31 of the inner annular cassette [c] of the heat exchanger 10 to occur freely.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hemsworth in view of Bugler, and further in view of Saito 5159915.
Regarding Claim 7, Hemsworth in view of Bugler teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches.
a fuel supply system (seen in Fig. 2) for the annular combustion chamber 13 consisting of at least one fuel spray rod (seen in Fig. 2) (Fig. 2).
Hemsworth in view of Bugler does not teach a fuel supply system for the annular combustion chamber consisting of at least one fuel spray rod partially surrounded by a heating sleeve.
Saito teaches
a fuel supply system (seen in Fig. 1-2) for the annular combustion chamber (combustion engine) consisting of at least one fuel spray rod 1 partially surrounded by a heating sleeve 3,5 (Col. 2, l. 55 – Col. 4, l. 6; Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the at least one fuel spray rod of Hemsworth in view of Bugler, with Saito’s at least one fuel spray rod 1 that is partially surrounded by a heating sleeve 3, 5, in order to obtain a complete combustion (Saito; Col. 3, l. 63 – Col. 4, l. 6).
Regarding Claim 8, Hemsworth in view of Bugler and Saito teaches the invention as claimed and as discussed above for claim 7. However, Hemsworth in view of Bugler and Saito, as discussed so far, does not teach said at least one fuel spray rod each incorporates at least one metal filament connected to an electrical supply during the starting phases to ensure the heating of the fuel until the fuel vaporizes inside the at least one fuel spray rod.
Saito further teaches
said at least one fuel spray rod 1 each incorporates at least one metal filament 4 connected to an electrical supply 7 during the phases (when it is started) to ensure the heating of the fuel until the fuel vaporizes (vaporization of the fuel) inside the at least one fuel spray rod 1 (Figs. 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one fuel spray rod of Hemsworth in view of Bugler and Saito, with Saito’s at least one fuel spray rod 1 that each incorporates at least one metal filament 4 connected to an electrical supply 7 during the phases (when it is started) to ensure the heating of the fuel until the fuel vaporizes (vaporization of the fuel) inside the at least one fuel spray rod 1, for the same reason as discussed in rejection of claim 7 above. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hemsworth in view of Bugler, as applied to claim 1, and further in view of Matsunaga 2002/0012588.
Regarding Claim 10, Hemsworth in view of Bugler teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches.
an axis of the turbine 17 directly drives a load (Col. 2, l. 68 – Col. 3, l. 3).
Hemsworth in view of Bugler does not teach does not teach an axis of the turbine directly drives an electric generator.
Matsunaga teaches
an axis of the turbine 18 directly drives an electric generator G ([0043-44]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the load of Hemsworth in view of Bugler, with Matsunaga’s electric generator G, because it has been held that a simple substitution of one known element, in this case, the load of Hemsworth, for another, in this case, electric generator G of Matsunaga, to obtain predictable results, in this case, using the electric power generated by the gas turbine engine, is an obvious extension of prior art teachings, KSR INT’L CO. V. TELEFLEX INC., 550 U.S. 398, 415-421, 82 USPQ2D 1385, 1395-97 (2007). See MPEP § 2141 III B.
Regarding Claim 11, Hemsworth in view of Bugler teaches a turbo generator (seen in Fig. 1) comprising the turbo engine (seen in Fig. 1) according to claim 1 (see claim 1 rejection above). However, Hemsworth in view of Bugler does not teach an electric generator, axis of the turbine directly drives the electric generator.
Matsunaga teaches
an electric generator G, an axis of the turbine 18 directly drives the electric generator G ([0043-44]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to the load of Hemsworth in view of Bugler, with Matsunaga’s electric generator G, for the same reason as discussed in rejection of claim 10 above.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hemsworth in view of Bugler and Matsunaga, as applied to claim 11, and further in view of Wilson 2015/0288253.
Regarding Claim 12, Hemsworth in view of Bugler and Matsunaga teaches the invention as claimed and as discussed above for claim 11. However, Hemsworth in view of Bugler and Matsunaga does not teach comprising anPage 4 of 819-196Pre. Amdt. Dated May 22, 2019 air cooling circuit for the fixed and movable elements of said electric generator.
Wilson teaches an electric generator 20,36 and 
anPage 4 of 819-196Pre. Amdt. Dated May 22, 2019 air cooling circuit (seen by arrows 322 in Fig. 4) for the fixed 308 and movable elements 304 of said electric generator 300 ([0019-22]; Figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify said electric generator G of Hemsworth in view of Bugler and Matsunaga, with Wilson’s electric generator 20,36 that comprises anPage 4 of 819-196Pre. Amdt. Dated May 22, 2019 air cooling circuit (seen by arrows 322 in Fig. 4) for the fixed 308 and movable elements 304 of said electric generator 300, in order to cool the generator (Wilson; [0022], ll. 5-8).

Response to Argument
Applicant's arguments, filed on 08/11/2022, with respect to 35 U.S.C. 102(a)(1) and 103 rejections of claims 1-12 and 14 have been considered, but are moot because the arguments do not apply to new combination of references used in the current rejection, necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aneja 4808262 teaches a heat exchanger with a plurality of a first series of straight tubes 161 and a plurality of a second series of straight tubes 161 with inlets and outlets in communication with an annular closing structure 166. This teaching may be applicable as well to render the present independent claims 1 and 14 unpatentable under a 35 U.S.C. 103 rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741